Citation Nr: 0834499	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO. 03-32 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for postoperative (PO) 
medial meniscectomy for medial meniscus tear of the right 
knee, currently evaluated as 20 percent disabling. 

2. Entitlement to an increased rating for post-traumatic 
arthritis of the right knee, currently evaluated as 
10 percent disabling. 

3. Entitlement to an increased rating for arthralgia and 
joint disease of the left knee, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to 
June 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). The claims were remanded in May 2006 
and March 2007 for further development. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The 20 percent rating for PO medial meniscectomy for 
medial meniscus tear of the right knee is the maximum rating 
available for this diagnostic code. 

2. The veteran's PO medial meniscectomy for medial meniscus 
tear of the right knee is not productive of severe recurrent 
subluxation or lateral instability. 

3. Arthritis of the right knee is productive of limitation of 
motion with extension limited to no more than 5 degrees and 
flexion limited to no more than 60 degrees; ankylosis is not 
shown.

4. Arthralgia of the left knee is productive of limitation of 
motion with extension limited to no more than 5 degrees and 
flexion limited to no more than 60 degrees. 



CONCLUSIONS OF LAW

1. The criteria in excess of 20 percent for PO medial 
meniscectomy for medial meniscus tear of the right knee are 
not approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2007). 

2. The criteria in excess of 10 percent for arthritis of the 
right knee are not approximated. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5271 
(2007). 

3. The criteria in excess of 10 percent for arthralgia of the 
left knee are not approximated. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in July 2001, May 2006, and March 2007. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
May 2006 and March 2007. However, since the preponderance of 
the evidence is against the claims, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim, the veteran 
received notice in July 2001 and May 2006 as to evidence he 
should provide VA to substantiate his claims. He was told 
that he should provide information as to the effect his 
condition had on his employment and the types of medical 
treatment received as a result of the condition. He was told 
that he could submit statements discussing his disabilities' 
symptoms from people who have witnessed how they affect him. 
He was told that VA could assist him in obtaining medical 
records, employment records, and records from other Federal 
agencies, to include the Social Security Administration. 
Pursuant to the Board' March 2007 remand, the veteran was 
reexamined in September 2007. 

In December 2007, the veteran was issued a Supplemental 
Statement of the Case (SSOC) which readjudicated the claim 
and in the process, reiterated to the veteran the rating 
criteria. His SSOC gave him the opportunity to provide 
additional evidence to support his claim. None was received. 
Thus, any error in failing to provide the veteran sufficient 
notice at the outset did not affect the essential fairness of 
the claim, and post-adjudicatory notice rendered any facial 
non-compliance with Vazquez-Flores not prejudicial as the 
veteran clearly has had a meaningful opportunity to 
participate in the development of the claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA medical evidence, private treatment 
records, and records submitted by the Social Security 
Administration used in his disability determination. There 
are no known additional records or information to obtain. The 
veteran requested a videoconference hearing, it was 
scheduled, and the veteran then withdrew his hearing request. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claims.


Increased Ratings

The veteran claims that his right and left knee disabilities 
are more severe than the current evaluations reflect. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased ratings for applying staged 
ratings. Accordingly, it was held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. In this case, there has not been material 
change in the disability levels for the disability claims.

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for medial meniscectomy for medial 
meniscus tear of the right knee was granted by rating 
decision of August 1993 and a noncompensable rating was 
granted, effective May 1993. By rating decision of 
November 1993, the right knee rating was increased to 
10 percent, effective May 1993. By rating decision of 
November 1997, the veteran's medial meniscectomy for medial 
meniscus tear of the right knee with post traumatic arthritis 
was increased to 20 percent, effective August 1997. Service 
connection for arthralgia of the left knee was granted, and a 
10 percent rating was awarded, effective August 1997. These 
findings were based on VA medical evidence of September 1997. 

By rating decision of March 2008, the veteran's post-
traumatic arthritis of the right knee was provided a separate 
rating and granted an evaluation of 10 percent, effective 
September 1997. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating. Flexion 
limited to 45 degrees warrants a 10 percent rating. To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees. Finally, flexion limited to 15 degrees is rated 
30 percent. 

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating. 
Extension limited to 10 degrees warrants a 10 percent rating. 
To warrant a 20 percent rating, extension must be limited to 
15 degrees. Extension limited to 20 degrees warrants a 
30 percent rating. A 40 percent rating is warranted for 
extension limited to 30 degrees. Finally, extension limited 
to 45 degrees is rated 50 percent. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint. See VAOPGCPREC 9-2004.

VA outpatient treatment records show that the veteran 
complained of a painful right knee in August 2000 and chronic 
right knee pain with no edema in July 2001. 

The veteran underwent a VA examination in October 2001. He 
complained of weakness, stiffness, swelling, and fatigue of 
the right knee joint. He stated that there were flare-ups of 
the joint disease during weather changes and prolonged use of 
the right knee. He stated that he had pain in the right knee 
daily and it was only relieved at night by elevation and 
analgesic ointment. He stated that he wore a brace on the 
right knee. There were additional limitations of motion and 
functional impairment of the right knee and there was limited 
range of motion and facial grimaces noted on passive range of 
motion exercises. There was no dislocation or subluxation of 
the right knee. Flexion was 130 degrees and extension was 
reached at hyperextension of 15 degrees. In testing muscle 
strength, there was full resistance to opposition. There was 
a slight click on McMurray's test. There was no lateral 
instability of the knee. The diagnosis was torn meniscus of 
the right knee. X-ray examination of the right knee showed 
degenerative changes. X-rays of the left knee showed no 
significant degenerative change. 

The veteran underwent VA examination in November 2001. He 
related pain of the right knee since 1976 and in the left 
knee off and on since 1990. He gave history of recurrent 
subluxation of the right knee. Physical examination of the 
knees revealed no painful motion, no edema, effusion, 
instability or weakness. There was no heat or redness. There 
was no ankylosis. The veteran favored his right knee on 
walking. Extension of the right and left knee was 0 degrees, 
bilaterally. Right knee flexion was 90 degrees and left knee 
flexion was 120 degrees. The diagnoses were post-traumatic 
arthritis of the right knee, status post right medial 
meniscectomy, and recurrent arthralgia of the left knee. 

In February 2002, the veteran was seen by his private 
physician, J.S., MD. He complained of arthritis pain for two 
to three years, describing the pain as sharp, daily, 
constant, and worse with mild to moderate activity. He 
related examples of  pain occurring during housework and 
standing for long periods of time, and which were relieved by 
over the counter analgesics, rest, warm baths, and alcohol 
rubs. Physical examination revealed no edema, swelling, or 
redness. No crutch, cane, or other assistive device was 
needed. There was no atrophy or deformity shown. Knee flexion 
was 150 degrees, bilaterally. There was crepitance in the 
knees, bilaterally. The physician stated that the veteran had 
arthritic pain that was worsening over the years, interfering 
with daily activity and his ability to maintain employment. 

VA outpatient treatment records from January 2002 to 
July 2002 were obtained and associated with the claims 
folder. In January 2002, the veteran was seen requesting a 
cane to support his bad knees. He was seen in April 2002 
complaining of worsening right knee pain that he related to 
walking. There was no locking or giving away of the knee. 
Examination showed he had full range of motion of the right 
knee without pain. He was tender at the anterior lateral 
joint line. There was no instability with stress. There was 
no effusion or atrophy. X-rays performed in April 2002 showed 
minimal narrowing of the lateral compartment of the 
patellofemoral joint and degenerative cysts and loose bodies 
of the right knee. In July 2002, he was seen complaining of 
knee pain of two weeks duration. He asked for medication, 
wrap, and cream. He indicated that the pain was better on 
that day and examination showed full range of motion of the 
knees. 

VA progress notes of September 2002 related to other 
disabilities indicated a review of systems was performed. The 
veteran gave no history of joint or bone pain. There was no 
pain in the lower extremities. There was good range of 
motion. Strength was 5/5 and equal, bilaterally. 

The veteran underwent a VA examination in March 2003. 
Physical examination of both knees showed anterior and 
posterior cruciate ligaments were intact. Mc Murrays's test 
for torn cartilage was negative on both sides. His right 
medial meniscus was removed by surgery. Extension was 0 
degrees and flexion was 140 degrees, bilaterally. On repeated 
motion, he complained of pain on both sides. There was no 
history of dislocation or subluxation. At the time of the 
examination, there was no acute inflammation. The diagnostic 
impression was traumatic arthritis of the right knee and 
osteoarthritis of the left knee. The examiner remarked that 
the veteran had x-ray examination in the past that showed 
traumatic arthritis of the right knee and degenerative, non-
traumatic arthritis on the left because there was no history 
of trauma. However, he did not have the claims folder in 
connection with the examination. 

VA outpatient treatment records from September 2003 to 
August 2005 were obtained and associated with the claims 
folder. In September 2003, the veteran complained of right 
knee pain. There were no acute inflammation joint signs 
shown. In February 2004, a medical care provider indicated 
that the veteran's knee symptoms did not appear to require 
operative intervention. He was encouraged to lose weight and 
exercise more. In March 2004, he was seen complaining after 
slipping and injuring his right knee. He related he had 
slipped and hurt his right knee two months earlier. The 
examiner indicated that the veteran was experiencing some 
pain and instability of the right knee but that the veteran 
was not interested in further surgery. The August 2005 report 
noted a remote history of left knee repair. 

Private treatment records show the veteran was seen by his 
private family practice physician in August 2003, 
January 2004, November 2005, and January 2006, for bilateral 
knee pain.

The veteran is in receipt of social security disability 
benefits. His Social Security Disability Determination 
indicated that he has severe right knee arthritis. 

Pursuant to the Board's March 2007 remand, the veteran 
underwent a VA examination in September 2007. He related that 
he needed a right knee brace when walking and was only able 
to walk a few yards. He related giving way, instability, 
weakness, and stiffness of the right knee. He also stated 
that he had moderate weekly flare-ups of the right knee 
joint. Range of motion of the right knee showed pain at -30 
degrees of extension that stopped at 0 degrees of extension. 
There was no additional limitation of motion on repetitive 
extension. Flexion was accomplished at 100 degrees with pain 
at 70 degrees, and ending at 100 degrees. There was no 
additional limitation of motion on repetitive flexion. Left 
knee motion was 0 degrees of extension with no evidence of 
pain. Flexion was accomplished at 130 degrees with pain at 
120 degrees, and ending at 130 degrees. There was no 
additional limitation of motion on repetitive flexion. X-rays 
of the right knee showed degenerative or post-traumatic 
changes of the right knee. There were no acute bony changes 
shown of the left knee. 

Throughout the appellate period, the veteran's right knee 
showed x-ray evidence of arthritis. The veteran's right knee 
condition, which previously was rated as PO medial 
meniscectomy with degenerative joint disease, was amended by 
rating decision of March 2008, separately rating the 
veteran's arthritis. 

Under Diagnostic Code 5258, the veteran is rated 20 percent 
for dislocated cartilage with frequent episodes of locking, 
pain and effusion into the joint. This is the highest 
evaluation under this diagnostic code. There is no medical 
evidence of recurrent subluxation or lateral instability, 
severe in nature, warranting a 30 percent rating under 
Diagnostic Code 5257. There is no medical evidence of 
ankylosis so the veteran is does not warrant an increase 
under Diagnostic Code 5256. 

As for the veteran's separate right knee arthritis, the 
disorder is rated as 10 percent disabling, based on 
Diagnostic Code 5010 for arthritis due to trauma, 
substantiated by X-ray findings, rate as degenerative 
arthritis. Degenerative arthritis, rated under Diagnostic 
Code 5003, indicates that degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension. Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating. Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261. Standard motion of a knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. A General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.

The veteran is not shown to have limitation of flexion to 45 
degrees or limitation of extension to 10 degrees, such that a 
10 percent rating would be warranted based on either 
limitation of extension or limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. Since the 
veteran's disorder does not warrant a compensable rating 
under either DC 5260 or 5261, he is unable to obtain separate 
ratings for limited flexion or extension. Therefore, the 
disorder warrants only a 10 percent rating for limitation of 
motion under Diagnostic Code 5003. His motion has been 
limited to 90 degrees of right knee flexion during the 
appellate period and pain was evidenced by VA examination of 
October 2001 when the examiner stated that he had pain 
evidenced by facial grimaces, and September 2007, when the 
examiner noted that pain began at 70 degrees of flexion, 
although he was able to accomplish 100 degrees of flexion. 
Based on these findings, the veteran warrants no more than 
the 10 percent assigned for his right knee joint affected by 
limitation of motion as contemplated under Diagnostic Code 
5003. 

As for the veteran's left knee disability, he is diagnosed 
with arthralgia of the left knee. The Board notes that 
arthralgia is defined as pain in a joint. See Lichtenfels v. 
Derwinksi, 1 Vet. App. 484, 488 (1991). Under 38 C.F.R. 
§ 4.20, when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous. The 
veteran's left knee arthralgia therefore has been rated as 
analogous to arthritis of the left knee joint under 
Diagnostic Code 5010, which instructs to rate under 
Diagnostic Code 5003, for degenerative arthritis. The Board 
notes that the veteran has consistently exhibited full motion 
on extension and flexion has been limited to 130 degrees in 
September 2007. When compared with standard range of knee 
motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate II), 
any limitation of motion, even considering his complaints of 
pain, is not more than slight. More importantly, such 
findings do not meet the minimum criteria for a compensable 
evaluation under either Diagnostic Code 5260 (requiring 
flexion limited to 45 degrees or less) or Diagnostic Code 
5261 (requiring extension limited to 10 degrees or more). 
Consistent, however, with the premise that painful motion 
warrants at least the minimum compensable evaluation for the 
joint (see 38 C.F.R. § 4.59), and he has complained of left 
knee pain throughout the appellate period, specifically on VA 
examination of March 2003, a 10 percent evaluation is 
assignable under the provisions of Diagnostic Code 5003. See 
Lichtenfels.

Finally, the veteran has submitted no evidence showing that 
either his right or left knee disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that his bilateral knee 
disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal. He has 
not been hospitalized for his knee disability other than for 
his initial right knee medial meniscectomy, and he 
specifically indicated that he did not believe he warranted 
surgical intervention for his condition. His bilateral knee 
disability has been contemplated on a schedular basis. As 
such, the Board is not required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases. See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In sum, the Board finds that an increased rating for medial 
meniscectomy of the right knee, arthritis of the right knee, 
and arthralgia of the left knee is not in order. 


	(CONTINUED ON NEXT PAGE)









ORDER

An increased rating for PO medial meniscectomy for medial 
meniscus tear of the right knee is denied. 

An increased rating for post-traumatic arthritis of the right 
knee is denied. 

An increased rating for arthralgia of the left knee, 
currently is denied. 





____________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


